This opinion is subject to administrative correction before final disposition.




                              Before
              HOLIFIELD, STEWART, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Brendan W. CHATHAM
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100051

                           Decided: 13 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Derek A. Poteet

 Sentence adjudged 20 November 2020 by a special court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for 7 months, reduction to E-1, forfeiture of $1000 per month
 for 12 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Chatham, NMCCA No. 202100051
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2